DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 03/12/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Non-Final Rejection submitted 12/15/2020 are withdrawn.

Allowable Subject Matter
	Claims 1-15 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a rack positioning system comprising a square shaped consumable rack having sidewalls on respective sides of the consumable rack, wherein at least three rack sidewalls each comprising a rack alignment element, and each rack alignment is positioned at a center of each of the three sidewalls. The rack positioning system further comprising a rack receiving compartment with a rectangular shaped chassis that comprises three chassis alignment elements arranged at a fixed position of the rear side and each of the two lateral sides, and a rack holding structure movably coupled to the chassis so as to move between a first position and a second position.  The rack holding structure further comprising a rack push element arranged at and extending from a corner between the chassis front side and a lateral side of the chassis such that when the rack holding structure moves from the first position towards the second position, the rack push element engages with and pushes against a side edge of the rack thereby forcing each of the three rack alignment elements against a respective chassis alignment element 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        




	/Kathryn Wright/            Primary Examiner, Art Unit 1798